           Case 2:19-cv-00976-GMN-NJK Document 8 Filed 08/12/19 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   PATRICK A. ROSE
 4 Assistant United States Attorney
   Nevada Bar No. 5109
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Patrick Rose@usdoj.gov
 7
   Attorneys for Federal Defendant
 8

 9
                              UNITED STATES DISTRICT COURT
10                                 DISTRICT OF NEVADA
11

12   Faith Brown, an individual,                         Case No: 2: 19-cv-00976-GMN-NJK

13          Plaintiff,

14          v.
                                                         Motion for Extension of Time
15   Robert L. Wilkie, Secretary of Veterans             (First Request)
     Affairs,
16
            Defendant.
17

18

19          Federal Defendant respectfully moves for a 30-day extension of time, from August

20 12, 2019 to September 12, 2019, to file a response to Plaintiff’s Complaint (ECF No. 1).

21 This is the first request for an extension of time.

22                       MEMORANDUM OF POINTS AND AUTHORITIES
23          Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1 allow a party to request
24 additional time to perform an act. In this case, the Federal Defendant requests additional

25 time to file a response to the Complaint for the reasons set forth below.

26          Defense counsel has had to devote time to a number of other matters during the past
27 several weeks including summary judgment and other briefs in Randolph v. McMahon, No:

28 2:18-cv-00238-APG-NJK, Shull v. U.S. Dep’t Ed., No. 2:18-cv-01781-APG-BNW, and
            Case 2:19-cv-00976-GMN-NJK Document 8 Filed 08/12/19 Page 2 of 2



1    Langford v. Social Security Administration, No. 3:19-c-v-00324-MMD-WCG. A summary
2    judgment brief is due today in Randolph. Additionally, undersigned defense counsel has not
3    yet received file materials from the client agency relative to this matter. Such file materials
4    would be helpful, if not necessary, in responding to the allegations in the Complaint.
5           For the above reasons, Federal Defendant respectfully requests this extension of time,
6    from August 12, 2019 to September 12, 2019, to file a response to Plaintiff’s Complaint. This
7    motion is filed in good faith and not for the purposes of undue delay.
8           Respectfully submitted this 12nd day of August 2019.
9                                                   NICHOLAS A. TRUTANICH
                                                    United States Attorney
10
                                                     s/ Patrick A. Rose
11                                                  PATRICK A. ROSE
                                                    Assistant United States Attorney
12

13

14

15   NO
     NO FURTHER
         FURTHER EXTENSIONS
                    EXTNESIONS WILL WILL BEBE GRANTED.
                                               GRANTED.
     IT IS SO ORDERED.
16   Dated: August 13, 2019
17   .
     .
18   ____________________________     Certificate of Service
     Nancy J. Koppe
19   UnitedIStates
            herebyMagistrate
                   certify that Judge
                                on August 12, 2019, the foregoing Motion for Extension of Time
20   was filed, and thereby served on all counsel of record, using the CM/ECF system of the
21   United States District Court for the District of Nevada.
22

23                                                   s/ Patrick A. Rose
                                                    PATRICK A. ROSE
24                                                  Assistant United States Attorney

25

26

27

28
                                                    2
